Citation Nr: 1241115	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dementia with major depression and anxiety.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the above claims.


FINDINGS OF FACT

1.  There is no evidence of record showing that the Veteran currently suffers from tinnitus.

2.  Dementia with major depression and anxiety did not have its onset during active service or result from disease or injury in service, including as secondary to dry cleaning fluid and asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for entitlement to service connection for dementia with major depression and anxiety have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's notice requirements were satisfied in a May 2009 letter.  All development indicated under the facts and circumstances of this case has been accomplished.  There is no probative evidence of record demonstrating that the Veteran currently suffers from tinnitus or that his dementia with major depression and anxiety is related to service.  An examination was conducted by VA in June 2012, and an opinion of the subject was obtained, but there remains no probative evidence of currently diagnosed tinnitus or dementia with major depression and anxiety related to service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Tinnitus

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers from tinnitus.  Service and post-service treatment records are silent for any complaints or treatment for tinnitus.  Significantly, during the April 2012 VA examination, it was noted that the Veteran did not report having recurrent tinnitus and the Veteran was not diagnosed as having such.  As was stated earlier, a current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for tinnitus and the claim is denied.  38 U.S.C.A. § 5107(b).

B.  Dementia with major depression and anxiety

As an initial matter, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service and 2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

Service records show that the Veteran was initially rejected from induction in January 1967 due to a "low mental score."  The Veteran was later allowed into service and served aboard a ship in the laundry service.  During the April 2012 VA examination, the examiner stated that the Veteran largely failed in efforts in school back to elementary school strongly suggesting that the baseline level of cognitive function was very low before entering the military service.  While the evidence suggests that the Veteran had low cognitive functioning prior to service, he was not diagnosed as having any disability or disorder.  Therefore, he is considered to have been "in sound condition" at the time of entering into service.

The Veteran contends that his dementia with major depression and anxiety was due to exposure to asbestos or dry cleaning fluid during service.  After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  

Regarding the Veteran's claimed asbestos exposure, the Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims.  See VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  VA must analyze claims of service connection for asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993).  Provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

Under applicable criteria, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  VA Manual 21-1, Part VI, paragraph 7.21, rescinded by M21-1MR, Parts II, IV, and V (December 13, 2005); VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000); see also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  

As to disorders related to asbestos exposure, the absence of symptomatology during service or for many years following separation does not preclude the eventual development of the disease.  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).     

The Veteran claims his dementia with major depression and anxiety was caused by asbestos exposure while in serving aboard a ship in the laundry facility.  The Veteran's personnel records show that he did in fact serve aboard the USS Neosho.  There is no documentation or objective evidence of record, however, showing that the Veteran had a military occupation that exposed him to asbestos.  

With regard to the current disability, the evidence of record shows that the Veteran currently suffers from vascular dementia.  He was diagnosed as having dementia in July 2007.  There is no indication in his post-service medical records that the Veteran's dementia was due to exposure to asbestos.  In fact, the April 2012 VA examiner stated that based on his research and discussion with his physician colleagues, he could not beyond speculation conclude that it was asbestos exposure in the Navy that was the determined cause of the dementia.  Service connection may not be based on resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  Therefore, as the record lacks probative evidence that the Veteran was exposed to asbestos during service or that his claimed disability is related to asbestos exposure, a basis upon which to establish service connection for it due to in-service asbestos exposure has not been presented.  

Furthermore, there is no competent medical evidence of record showing that the Veteran's dementia with major depression and anxiety had its onset during active service or is related to any in-service disease or injury, including exposure to dry cleaning fluid.  Private and VA medical treatment records regarding his dementia make no mention of any link between this condition and service.  The record shows that the Veteran was treated following service for dementia and was first diagnosed as having such in July 2007, many years following service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the Veteran was afforded a VA examination in April 2012.  The Veteran was diagnosed as having vascular dementia and major depression.  The examiner stated that in speaking to the other physicians in his clinic about dry cleaning fluids and inhalant exposure, they opined that it may be possible for such exposure to cause such damage, but it would be conjecture and speculation.  The examiner also studied medical texts and research on inhalant exposure that yielded a similar conclusion that exposure to toxins such as dry cleaning fluid can cause damages that are diffuse, but the research is unclear about specifics of damage and mechanisms.  The examiner concluded that he could not beyond speculation conclude that it was the dry cleaning fluid in the Navy that was the determined cause of the dementia.  Finally, the examiner noted that the Veteran had a number of other current and serious medical concerns that would potentially result in cognitive impairments, including vascular and heart diseases, hypertension, and diabetes.  Therefore, the examiner opined that he was unable to say with any reasonable probability of sureness that the Navy toxin exposure caused all of the deficits notes.  Service connection may not be based on resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The examiner's rationale was supported by specific evidence in the file and an examination, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board finds that the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and therefore, it is denied.


ORDER

Service connection for tinnitus is denied.

Service connection for dementia with major depression and anxiety is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


